*479MEMORANDUM OPINION
ROBINSON, District Judge
I. INTRODUCTION
Plaintiff Kennard Lane (“plaintiff’), an inmate at the James T. Vaughn Correctional Center, Smyrna, Delaware, proceeds pro se and was granted leave to proceed in forma paupers. He filed this civil action on October 27, 2015. (D.I. 1) The court has jurisdiction pursuant to 28 U.S.C. § 1331. Before the court are defendant’s motion for summary judgment and motion to dismiss for failure to prosecute. (D.I. 12, 16) The court will grant the motion to dismiss for failure to prosecute and will deny as moot the motion for summary judgment.
II. BACKGROUND
Plaintiff alleges that, on September 14, 2015, defendant violated his constitutional rights by reason of excessive force. On April 28, 2016, defendant filed a motion for summary judgment. (D.I, 12) Plaintiff sent a letter to the court, received, May 3, 2016, asking if the case was still on the docket and seeking a copy of a disciplinary report. (D.I. 14) A response was sent to plaintiff the same day. (D.I. 15) Plaintiff did not respond to the motion for summary judgment. On December 12, 2016, defendant filed a motion to dismiss for failure to prosecute. (D.I. 16) To date, plaintiff has not filed a response to the motion.
III. FAILURE TO PROSECUTE
The court turns to the issue of plaintiffs failure to prosecute, given that he has taken no action since May 3, 2016, and he did not file responses to the motion for summary judgment and the motion to dismiss. Pursuant to Fed. R. Civ, P, 41(b), a court may dismiss an action “[f]or failure of the plaintiff to prosecute or to comply with [the Federal Rules] or any order of court....” Although dismissal is an extreme sanction that should only be used in limited circumstances, dismissal is appropriate if a party fails to prosecute the action. Harris v. City of Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).
The following six factors determine whether dismissal is warranted: (1) the extent of the party’s personal responsibility; (2) the prejudice to the adversary caused by the failure to meet scheduling orders and respond to discovery; (3) a history of dilato-riness; (4) whether the conduct of the party was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which entails an analysis of other sanctions; and (6) the meritoriousness of the claim or defense. Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002); Huertas v. United States Dep’t of Educ., 408 Fed.Appx. 639 (3d Cir. 2010) (unpublished).
The court must balance the factors and need not find that all of them weigh against plaintiff to dismiss the action. Emerson, 296 F.3d at 190 (3d Cir. 2002). Because dismissal for failure to prosecute involves a factual inquiry, it can be appropriate even if some of the Poulis factors are not satisfied. Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1988); Curtis T. Bedwell & Sons, Inc. v. International Fidelity Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988) (holding that not all Poulis factors must weigh in favor of dismissal).
IV. DISCUSSION
The court finds that the Poulis factors warrant dismissal of plaintiffs case. First, as a pro se litigant, plaintiff is solely responsible for prosecuting his claim. Hoxworth v. Blinder, Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992). Second, defendant is prejudiced by plaintiffs failure to prosecute. Prejudice occurs when a plaintiffs failure to prosecute burdens a defendant’s ability to prepare for trial. Ware v. Rodale Press, Inc., 322 F.3d 218, 222-23 (3d Cir. 2003). Plaintiffs failure to take any action impedes defendant’s ability to prepare a trial strategy or otherwise resolve the dispute.
With regard to the third factor, the court notes that plaintiff has failed to respond to the dispositive motions filed by defendant. This leads to the conclusion that, as to the third factor, there is a history of dilatoriness. As to the fourth factor, the facts to date lead to a conclusion that plaintiffs failure to prosecute is willful or in bad faith. Plaintiff filed *480this lawsuit yet failed to respond to motions seeking to terminate his case. For these reasons, the court finds plaintiffs actions willful and in bad faith.
As to the fifth factor, plaintiff proceeds pro se and has been granted pauper status. Hence, it is doubtful that monetary sanctions would be effective. Finally, as to the sixth factor, the court takes no position on the merits of the claim given the lack of discovery.
For the above reasons, the court finds that the Poulis factors weigh in favor of dismissal. Therefore, the court will grant defendant’s motion to dismiss for failure to prosecute.
V. CONCLUSION
For the above reasons, the court will grant defendant’s motion to dismiss for failure to prosecute and will deny as moot the motion for summary judgment. (D.I. 12, 16)
An appropriate order will issue.
ORDER
At Wilmington this 18th day of January, 2017, for the reasons set forth in the memorandum opinion issued this date;
IT IS HEREBY ORDERED that;
1. Defendant’s motion to dismiss for failure to prosecute is granted. (D.I. 16)
2. Defendant’s motion for summary judgment is denied as moot (D.I. 12)
3. The Clerk of Court is directed to close the case.